Citation Nr: 1428836	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  07-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to May 1981. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In December 2009, the Board remanded this claim for additional development. Thereafter, in March 2011, the Board issued a decision in which it denied the Veteran's claim.  This decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 order, granting a joint motion, the Court vacated the Board's decision and remanded this claim to the Board for further development and readjudication.  In August 2012 the Board referred the case to the Veterans Health Administration (VHA) for review opinion by a medical expert. 

In May 2013, the Board denied the claim.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 order, granting a joint motion, the Court vacated the Board's decision and remanded this claim to the Board for further development and readjudication.  The issue returns to the Board for further consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Remand, the parties determined that the Board did not fulfill its duty to assist as required by 38 U.S.C.A. § 5103A.  Specifically, the Board did not attempt to obtain the Veteran's current treatment records from the San Juan VA Medical Center (VAMC), despite notification from the Veteran, through his representative, in July 2012 and March 2013 that he was receiving continued treatment for his back disability at this facility.

Thus, the Board must remand this matter for compliance with the January 2014 order granting the parties' Joint Motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his back disability, to include as secondary to a right knee disability.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, to specifically include records from San Juan VA Medical Center, referenced by the Veteran's representative in June 2012 and March 2013 letters, and associate these records with the claims file.

2.  After obtaining outstanding treatment records and undertaking any additional development deemed appropriate, the RO should adjudicate the claim for service connection for a back disability, to include as secondary to a right knee disability.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



